Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  Priority is granted to January 18, 2019.  In claim 7 "sucralose" is queried.  No rejection under 35 USC 101 is made because no composition found in nature would have the desired function as the presently claimed composition to effectively transport biological materials.  And PEG, for example, is not a naturally occurring compound.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 
Claims 1-17 are rejected under 35 U.S.C. 103 as being unpatentable over each of Austen, Mangino and Bessette.
Austen (2012/0128641) entitled "Methods and Compositions for Improving the Viability of Cryopreserved Cells" teaches in the abstract, compositions to preserve cells and tissues.  In paragraph 3 DMSO is a standard cryoprotective agent.  In paragraph 4 additional cryoprotective agents are described including trehalose and sucrose.  In paragraph 5 polyethylene glycol is discussed.  In paragraph 17 stabilizing agents include vitamins, minerals, antioxidants, reductants, osmotic protectants, viscosity enhancers, carbohydrates, anti-inflammatory agents, and others.  In paragraph 23 nucleosides are discussed including adenosine.  In paragraph 24 carbohydrates may include sucrose and raffinose.  In paragraph 47 saccharides include sucrose, dextrose, trehalose, and mannitol.  In paragraph 66 antioxidants include vitamins C and E, glutathione, N-acetyl cysteine, cysteine, lipoic acid, mannitol, and EDTA.  In paragraph 67 vitamins are further described.  Paragraph 68 further considers PEG and its isomers.  See the claims.



Bessette (2021/0267190) entitled "Cryopreservation" teaches a cryopreservation composition, in paragraph 5 DMSO, in paragraph 7 dextrose and trehalose, in paragraph 9 DMSO and adenosine, in paragraph 10 glutathione, in paragraph 17 potassium, sodium, magnesium, DMSO, dextrose, and trehalose.  On page 5 Table 1 has concentrations of the components.  See the claims.
The claims differ from the above references in that they specify ranges of concentrations of each of the components.
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the application to select appropriate concentrations of the components of the composition depending upon the function desired for the composition.  Each of the above references teaches ranges of each of the same components claimed for the same function.  All of the claimed components are .


The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.


The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The abstract of the disclosure is objected to because it is not directed to the presently claimed invention.  Correction is required.  See MPEP § 608.01(b).
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
L'Hullier (2020/0230175) teaches preserving stem cells.



Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terry McKelvey can be reached on 571 272-0775. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you 





/RALPH J GITOMER/Primary Examiner, Art Unit 1655